DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 11
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 11 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a communication device, device, a processing device, and storage device…… in claims 1 and 11.”
Claims 1 and 11 recite “receiving from at least one individual device; and transmitting to service provider device .” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g.,
Furthermore, Examiner asserts that sensors in claims 2 and 12 do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 11 implying that “….…generating, using the processing device, at least one service data based on the determining; and transmitting, using the communication device, the at least one service data to at least one service provider device associated with at least one service provider, wherein the at least one service provider provides the at least one service to 
As a result, Examiner asserts that claims 2-10 and 12-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 11 include various elements that are not directed to the abstract idea. These elements include a communication device, device, a processing device, and storage device. 
Examiner asserts that a communication device, device, a processing device, and storage device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Claims 1 and 11 recite “receiving from at least one individual device; and transmitting to service provider device .” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 2 and specification pages 26-27)1, of the specification detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea 
The computing elements with comprising: a processing device communicatively coupled with the communication device and the storage device are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-10 and 12-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 11.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving, using a communication device, at least one individual data associated with at least one individual from at least one individual device; retrieving, using a storage device, at least one event data associated with at least one event, wherein the at least one event data comprises a location of the at least one event and a time of the at least one event; analyzing, using a processing device, the at least one individual data based on the at least one event data; determining, using the processing device, at least one time and at least one location associated with at least one service based on the analyzing; generating, using the processing device, at least one service data based on the determining; and transmitting, using the communication device, the at least one service data to at least one service provider device associated with at least one service provider, wherein the at least one service provider provides the at least one service to the at least one individual are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8, 11-12, 14, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US Pub. No. 2014/0089111) in view of Gao et al. (US Pub. No. 2012/0251011).
Regarding claim 1, Fernandez discloses a method for facilitating management of services for an individual at an event, the method comprising:
receiving, using a communication device, at least one individual data associated with at least one individual from at least one individual device (see Fernandez, para [0012], wherein a server adapted to receive a request that includes the sensor ID from a mobile device associated with a particular consumer, generate an order based at least 
retrieving, using a storage device, at least one event data associated with at least one event, wherein the at least one event data comprises a location of the at least one event (see Fernandez, paras [0121] and [0161], wherein retrieve from the database regarding sensor location data. [0161] In another use case of the present invention, a wireless sensor may be placed at, for example, a concert venue, theater or park. A third-party may choose to distribute promotional material pertaining to the event occurring at the venue);
analyzing, using a processing device, the at least one individual data based on the at least one event data (see Fernandez, paras [0006] & [0157], wherein each user device that is able to ascertain a location when receiving the beacon signal may send the information to a server application that is able to collect various locations associated with a particular sensor. The server application may be able to track or locate the sensor based at least partly on the collected data. A server such that the approximate location of the sensor, and hence an object to which the sensor is attached, may be determined by aggregation of location reports transmitted by multiple user devices which were instructed by an application server to report their locations upon moving within a threshold proximity of the sensor. The server may store this information such that interested parties may review and analyze the information);
determining, using the processing device, at least one time and at least one location associated with at least one service based on the analyzing (see Fernandez, paras [0010] & [0159], wherein one or more wireless sensors may be placed in, on, or 
generating, using the processing device, at least one service data based on the determining (see Fernandez, para [0013], wherein generating an order for submission to an establishment from the set of establishments, wherein the establishment is associated with the location sensor); and
transmitting, using the communication device, the at least one service data to at least one service provider device associated with at least one service provider, wherein the at least one service provider provides the at least one service to the at least one individual (see Fernandez, para [0012], wherein a set of sensors, each sensor in the set of sensor adapted to transmit a wireless beacon signal, the beacon signal including a sensor ID associated with the sensor, wherein each sensor in the set of sensors is associated with a particular location; and a server adapted to receive a request that includes the sensor ID from a mobile device associated with a particular consumer, generate an order based at least partly on the request and associated with the particular location, and send the order to at least one establishment).
Fernandez et al. fails to explicitly disclose retrieving, using a storage device, at least one event data and a time of the at least one event.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fernandez, regarding the mobile device order entry and submission using proximity events, to have included retrieving, at least one event data associated with at least one event, wherein the at least one event data comprises a location of the at least one event and a time of the at least one event because it would improve the user experience. Fernandez discloses retrieval of sensor location data. a wireless sensor may be placed at, for example, a concert venue, theater or park. A third-party may choose to distribute promotional material pertaining to the event occurring at the venue. Using the event determination from photos of Gao would improve an event detection during sliding time window and location of the event.
Regarding claim 2, Fernandez discloses the method of claim 1, wherein the at least one individual device comprises at least one sensor, wherein the at least one 
Regarding claim 4, Fernandez discloses the method of claim 2 further comprising:
receiving, using the communication device, at least one second sensor data from at least one second sensor, wherein the at least one second sensor is comprised in the at least one service provider device, wherein the at least one second sensor is configured for generating the at least one second sensor data based on a location of the at least one service provider (see Fernandez, para [0009], wherein such a location may be defined in various appropriate ways for each retail establishment (e.g., a home address, a hotel room number, an office suite number, a hospital room, etc.). A sensor may serve as a location marker that defines the location and/or may allow authentication of the consumer placing an order; and para [0007], wherein such stored location information may be provided by, for instance, a user ( e.g., a retailer placing a 
analyzing, using the processing device, the at least one second sensor data based on the at least one individual data (see Fernandez, paras [0006] & [0157], wherein each user device that is able to ascertain a location when receiving the beacon signal may send the information to a server application that is able to collect various locations associated with a particular sensor. The server application may be able to track or locate the sensor based at least partly on the collected data. A server such that the approximate location of the sensor, and hence an object to which the sensor is attached, may be determined by aggregation of location reports transmitted by multiple user devices which were instructed by an application server to report their locations upon moving within a threshold proximity of the sensor. The server may store this information such that interested parties may review and analyze the information);
determining, using the processing device, a proximity between the at least one service provider and the at least one individual based on the analyzing of the at least one second sensor data (see Fernandez, paras [0010] & [0159], wherein one or more wireless sensors may be placed in, on, or about landmarks and tourist locations run by entities interested in providing information services to visitors on their user devices. When the user device moves within a threshold proximity of the wireless sensor(s ), the user device may communicate with an application server which may consult a sensor 
generating, using the processing device, at least one alert based on the determining of the proximity (see Fernandez, para [0041], wherein the application determines that the device is within the certain proximity of the sensor, the application may cause the device to communicate with a server); and
transmitting, using the communication device, the at least one alert to at least one of the at least one individual device and the at least one service provider device (see Fernandez, para [0041], wherein such location information may include the location of a sensor capable of providing a beacon signal. A mobile device (and/or other appropriate device) running an application may be able to determine whether the device is within a certain proximity of the sensor. The application determines that the device is within the certain proximity of the sensor, the application may cause the device to communicate with a server. The server may receive information from the application (e.g., location of the device, ID of the sensor, etc.). Based on such information, the server may send sets of instructions to the application, where the sets of instructions may cause the mobile device to perform various operations (e.g., place a call, send a text message, display a marketing offer, etc.).
Regarding claim 7, Fernandez discloses the method of claim 1 further comprising: 
receiving, using the communication device, at least one service indication associated with the at least one service from the at least one individual device (see 
analyzing, using the processing device, the at least one service indication (see Fernandez, para [0063], wherein stored data relating to proximity events may be used to calculate the average time a user spends in an establishment or zone; para [0006], wherein provides a system adapted to allow consumers to order delivered products and services from at least one establishment using proximity events; and para [0157], wherein a server such that the approximate location of the sensor, and hence an object to which the sensor is attached, may be determined by aggregation of location reports transmitted by multiple user devices which were instructed by an application server to report their locations upon moving within a threshold proximity of the sensor. The server may store this information such that interested parties may review and analyze the information); and
determining, using the processing device, at least one action associated with the at least one service based on the analyzing of the at least one service indication, wherein the generating of the at least one service data is based on the determining of the at least one action (see Fernandez, para [0085], wherein the payment module 655 may be adapted to process invoice, billing, and/or payment information in various appropriate ways. Such a module may be able to generate (or receive from another source) a list of goods and/or services associated with a consumer and generate an invoice (or other appropriate way of requesting a payment from the consumer). The 
Regarding claim 8, Fernandez discloses the method of claim 1 further comprising: 
receiving, using the communication device, at least one first data from the at least one service provider device, wherein the at least one first data comprises the at least one service provided by the at least one service provider at the at least one event (see Fernandez, para [0012], wherein a server adapted to receive a request that includes the sensor ID from a mobile device associated with a particular consumer, generate an order based at least partly on the request and associated with the particular location, and send the order to at least one establishment; and paras [0010] & [0159], wherein one or more wireless sensors may be placed in, on, or about landmarks and tourist locations run by entities interested in providing information services to visitors on their user devices. When the user device moves within a threshold proximity of the wireless sensor(s ), the user device may communicate with an application server which may consult a sensor database based on a sensor ID); 
analyzing, using the processing device, the at least one first data based on the at least one individual data (see Fernandez, para [0063], wherein stored data relating to proximity events may be used to calculate the average time a user spends in an establishment or zone; and para [0157], wherein a server such that the approximate location of the sensor, and hence an object to which the sensor is attached, may be determined by aggregation of location reports transmitted by multiple user devices 
generating, using the processing device, at least one order associated with the at least one individual based on the analyzing, wherein the at least one service comprises the at least one order (see Fernandez, para [0013], wherein generating an order for submission to an establishment from the set of establishments, wherein the establishment is associated with the location sensor); and 
transmitting, using the communication device, the at least one order to the at least one service provider device (see Fernandez, para [0012], wherein generate an order based at least partly on the request and associated with the particular location, and send the order to at least one establishment). 
Regarding claims 11-20 are rejected based upon the same rationale as the rejection of claims 1-10, respectively, since they are the system claims corresponding to the method claims. 
Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US Pub. No. 2014/0089111), in view of Gao et al. (US Pub. No. 2012/0251011), and further in view of Beaurepaire et al. (US Pub. No. 2013/0226926).
Regarding claim 3, Fernandez discloses the method of claim 2, wherein the analyzing, as set forth above with claim 1
Fernandez et al. discloses wherein the determining of the at least one time and the at least one location of the at least one service (see Fernandez, paras [0010] & [0159], wherein one or more wireless sensors may be placed in, on, or about landmarks 
Gao et al. discloses the location of the at least one individual and the location of the at least one event based on the time of the at least one event (see Gao, para [0025], wherein the events in the retrieved list may include events that occur within a predetermined distance from a location indicated in the spatial information. In one embodiment, the events included in the retrieved list may include scheduled events that are prescheduled to occur at the location indicated in the spatial information; and para [0028], wherein the event determination system may retrieve events that further occur within a predetermined time range before or after a time or a time range indicated in the temporal information).
Fernandez et al. and Gao et al. combined fail to explicitly disclose comprises comparing the location of the at least one individual and the location of the at least one event based on the time of the at least one event, wherein the determining of the at least one time and the at least one location of the at least one service is based on the comparing.
Analogous art Beaurepaire et al. discloses comparing the location of the at least one individual and the location of the at least one event based on the time of the at least one event, wherein the determining of the at least one time and the at least one location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fernandez, regarding the mobile device order entry and submission using proximity events, to have included comparing the location of the at least one individual and the location of the at least one event based on the time of the at least one event, wherein the determining of the at least one time and the at least one location of the at least one service is based on the comparing because it would improve the user experience. Fernandez discloses retrieval of sensor location data. a wireless sensor may be placed at, for example, a concert venue, theater or park. A third-party may choose to distribute promotional material pertaining to the event occurring at the venue. Using the acquiring event information on demand of Beaurepaire would improve an event detection during sliding time window and location of the event.
Claims 5-6 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US Pub. No. 2014/0089111), in view of Gao et al. (US Pub. No. 2012/0251011), and further in view of Iacono et al. (US Pub. No. 2018/0260883).
Regarding claim 5, Fernandez discloses the method of claim 1 further comprising:
receiving, using the communication device, at least one action data associated with the at least one service from the at least one service provider device (see Fernandez, para [0010], wherein the server may, in turn, communicate with a set of retail establishments or service providers (e.g., bars, restaurants, a hospital cafeteria, room service, etc.). Such communication may include automated interaction with an ordering system or point of sale element to place an order and complete payment for a transaction. In some embodiments, information from the retail establishments (e.g., menus, services, etc.) may be provided to the user via the client application);
analyzing, using the processing device, the at least one action data based on the at least one event data (see Fernandez, para [0063], wherein stored data relating to proximity events may be used to calculate the average time a user spends in an establishment or zone; and para [0006], wherein provides a system adapted to allow consumers to order delivered products and services from at least one establishment using proximity events). 
Fernandez et al. and Gao et al. combined fail to explicitly disclose wherein the at least one action data comprises at least one action performed by the at least one service provider for providing the at least one service to the at least one individual; determining, using the processing device, at least one of a location and a time for performing the at least one action based on the analyzing of the at least one action data, wherein the generating of the at least one service data is based on the 
Analogous art Iacono et al. discloses at least one action performed by the at least one service provider for providing the at least one service to the at least one individual (see Iacono, abstract, wherein a request regarding fulfillment of an order specified by a customer for fulfilment from the merchant);
determining, using the processing device, at least one of a location and a time for performing the at least one action based on the analyzing of the at least one action data (see Iacono, abstract, wherein a request regarding fulfillment of an order specified by a customer for fulfilment from the merchant; and para [0018], wherein the individual may specify a location of delivery, a location of pick-up, a requested time of pick-up),
wherein the generating of the at least one service data is based on the determining of the at least one of the location and the time for performing the at least one action (see Iacono, para [0043], wherein generate a delivery proposal and send the delivery proposal to the requesting entity; and para [0018], wherein the individual may specify a location of delivery, a location of pick-up, a requested time of pick-up). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fernandez, regarding the mobile device order entry and submission using proximity events, to have included at least one action performed by the at least one service provider for providing the at least one service to the at least one individual; determining, using the processing device, at least one of a location and a time for performing the at least one action based on the analyzing of the at least one action data, wherein the generating of the at least 
Regarding claim 6, Fernandez discloses the method of claim 1 further comprising: 
receiving, using the communication device, at least one data associated with the at least one service from the at least one service provider device (see Fernandez, para [0010], wherein the server may, in turn, communicate with a set of retail establishments or service providers (e.g., bars, restaurants, a hospital cafeteria, room service, etc.). Such communication may include automated interaction with an ordering system or point of sale element to place an order and complete payment for a transaction. In some embodiments, information from the retail establishments (e.g., menus, services, etc.) may be provided to the user via the client application);
analyzing, using the processing device, the at least one data based on the at least one event data (see Fernandez, para [0063], wherein stored data relating to proximity events may be used to calculate the average time a user spends in an establishment or zone; and para [0006], wherein provides a system adapted to allow consumers to order delivered products and services from at least one establishment using proximity events);

Analogous art Iacono et al. discloses determining, using the processing device, at least one status of the at least one service based on the analyzing of the at least one data  (see Iacono, para [0131], wherein the service provider 102 may determine a status of delivery of an item being delivered. The status of delivery may be based on the location information and/or delivery information received at 822);
generating, using the processing device, at least one status data associated with the at least one service based on the determining of the at least one status (see Iacono, para [0132], wherein the computing device may display the status of delivery to the merchant or the customer) ; and
transmitting, using the communication device, the at least one status data to the at least one individual device (see Iacono, para [0132], wherein the service provider 102 may send a status of delivery to a computing device associated with a merchant or a customer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fernandez, regarding the mobile device order entry and submission using proximity events, to have included determining, using the processing device, at least one status of the at least .
Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US Pub. No. 2014/0089111), in view of Gao et al. (US Pub. No. 2012/0251011), and further in view of Bell et al. (US Pub. No. 2018/0308082).
Regarding claim 9, Fernandez discloses the method of claim 1 further comprising:
receiving, using the communication device, at least one first sensor data from at least one first sensor, wherein the at least one first sensor is configured for generating the at least one first sensor data based on a presence of the at least one individual in the location of the at least one event at the time of the at least one event (see Fernandez, para [0012], wherein a server adapted to receive a request that includes the sensor ID from a mobile device associated with a particular consumer, generate an order based at least partly on the request and associated with the particular location, and send the order to at least one establishment; and para [0058], wherein may each use one or more sensors to identify proximity events. As shown, the establishment 200 
wherein the determining of the at least one time and the at least one location associated with the at least one service based on the analyzing of the at least one individual information is based on the identifying (see Fernandez, paras [0010] & [0159], wherein one or more wireless sensors may be placed in, on, or about landmarks and tourist locations run by entities interested in providing information services to visitors on their user devices. When the user device moves within a threshold proximity of the wireless sensor(s ), the user device may communicate with an application server which may consult a sensor database based on a sensor ID; para [0063], wherein stored data relating to proximity events may be used to calculate the average time a user spends in an establishment or zone; and para [0059], wherein a number of product zones 220-240 may be defined such that a consumer may trigger a proximity event when a user device is able to detect the beacon signal of a sensor 270 located relative to the zone). 
Fernandez et al. and Gao et al. combined fail to explicitly disclose analyzing, using the processing device, the at least one first sensor data; and identifying, using the processing device, the at least one individual based on the analyzing of the at least one first sensor data. 
Analogous art Bell et al. discloses analyzing, using the processing device, the at least one first sensor data (see Bell, para [0023], wherein analyzing data ( e.g., sensor data, templates representing other layouts, etc.) to update the layouts via the user interfaces);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fernandez, regarding the mobile device order entry and submission using proximity events, to have included analyzing, using the processing device, the at least one first sensor data; and identifying, using the processing device, the at least one individual based on the analyzing of the at least one first sensor data because it would improve the user experience. Fernandez discloses retrieval of sensor location data. a wireless sensor may be placed at, for example, a concert venue, theater or park. A third-party may choose to distribute promotional material pertaining to the event occurring at the venue. Using the analyzing layouts using sensor data of Bell would improve fulfilment of an order within sliding time window and location of the event.
Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US Pub. No. 2014/0089111), in view of Gao et al. (US Pub. No. 2012/0251011), and further in view of Fein et al. (US Pub. No. 2015/0149250). 
Regarding claim 10, Fernandez discloses the method of claim 1 further comprising:
receiving, using the communication device, at least one individual indication associated with the at least one individual from at least one attendant device associated with at least one attendant (see Fernandez, para [0013], wherein provides a client 
identifying, using the processing device, the at least one individual based on the at least one individual indication (see Fernandez, para [0162], wherein a wireless sensor may be attached to a particular article (e.g., an item of clothing). A consumer with a user device running a mobile application may move within a threshold proximity to the sensor, thus triggering a proximity event);
receiving, using the communication device, at least one second data from the at least one attendant device (see Fernandez, para [0162], wherein a server adapted to receive a request that includes the sensor ID from a mobile device associated with a particular consumer, generate an order based at least partly on the request and associated with the particular location); and
Fernandez et al. and Gao et al. combined fail to explicitly disclose modifying, using the processing device, the at least one individual data based on the at least one second data, wherein the analyzing the at least one individual data based on the at least one event data is based on the modifying. 
Analogous art Fein et al. discloses modifying, using the processing device, the at least one individual data based on the at least one second data, wherein the analyzing the at least one individual data based on the at least one event data is based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fernandez, regarding the mobile device order entry and submission using proximity events, to have included modifying, using the processing device, the at least one individual data based on the at least one second data, wherein the analyzing the at least one individual data based on the at least one event data is based on the modifying because it would improve the user experience. Fernandez discloses retrieval of sensor location data. a wireless sensor may be placed at, for example, a concert venue, theater or park. A third-party may choose to distribute promotional material pertaining to the event occurring at the venue. Using the real-time data for proximity and movement of individuals and objects of Fein would improve fulfilment of an order within sliding time window and location of the event.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 20140163867; US Pat No. 8,943,044; US Pub No. 2020/0042907; US Pub No. 2013/0254104; US Pub No. 2010/0228602; US Pub No. 2014/0358632; US Pub No. 2015/0052071; US Pub No. 2012/0278387; US Pub No. 2018/0083843; US Pub No. 2009/0328087; US Pub No. 2007/0264969; US Pub No. 2006/0106581; US Pub No. 2012/0042326; US Pub No. 2003/0200192; US Pub No. 20150356548; WIPO WO2015191360A1; and Francesco Grigoli, Simone Cesca, Maurizio Vassallo, and Torsten Dahm (Automated Seismic Event Location by Travel-Time Stacking: An Application to Mining Induced Seismicity, Seismological Research Letters Volume 84, Number 4 July/August 2013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        1/25/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 2 and specification pages 26-27). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.